[Cite as State v. Holland, 2011-Ohio-6042.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT




STATE OF OHIO                                 :   JUDGES:
                                              :   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                    :   Hon. Sheila G. Farmer, J.
                                              :   Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :
BRIAN E. HOLLAND                              :   Case No. 11-CA-47
                                              :
        Defendant-Appellant                   :   OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Court of Common
                                                  Pleas, Case No. 10-CR-628



JUDGMENT:                                         Reversed and Remanded




DATE OF JUDGMENT:                                 November 18, 2011




APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

BRIAN WALTZ                                       WILLIAM T. CRAMER
20 South Second Street                            470 Olde Worthington Road
4th Floor                                         Suite 200
Newark, OH 43055                                  Westerville, OH 43082
Licking County, Case No. 11-CA-47                                                          2

Farmer, J.

      {¶1}   On November 12, 2010, the Licking County Grand Jury indicted appellant,

Brian Holland, on one count of illegally manufacturing drugs in violation of R.C. 2925.04

and one count of illegally assembling or possessing chemicals for the manufacture of

drugs in violation of R.C. 2925.041. A jury trial commenced on March 22, 2011. The

jury found appellant guilty.   By judgment entry filed March 23, 2011, the trial court

sentenced appellant to seven years in prison, and included a provision that appellant

was not to be considered or released on transitional control.

      {¶2}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶3}   "THE TRIAL COURT ERRED BY INCLUDING IN THE SENTENCING

ENTRY A PROVISION THAT APPELLANT IS NOT TO BE CONSIDERED OR

RELEASED ON TRANSITIONAL CONTROL."

                                            I

      {¶4}   Appellant claims the trial court erred by including in the sentencing entry a

provision that he is not to be considered or released on transitional control. We agree.

      {¶5}   Based upon this court's well reasoned opinion in State v. Spears, Licking

App. No. 10-CA-95, 2011-Ohio-1538, ¶34-38, this assignment of error is granted.
Licking County, Case No. 11-CA-47                                                   3


       {¶6}   The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby reversed, and the matter is remanded to said court for resentencing without the

transitional control language.

By Farmer, J.

Hoffman, P.J. and

Delaney, J. concur.




                                          s/ Sheila G. Farmer_____________



                                          s/ William B. Hoffman___________



                                          s/ Patricia A. Delaney_______________

                                                     JUDGES




SGF/sg 1026
                IN THE COURT OF APPEALS FOR LICKING COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT


STATE OF OHIO                           :
                                        :
       Plaintiff-Appellee               :
                                        :
-vs-                                    :         JUDGMENT ENTRY
                                        :
BRIAN E. HOLLAND                        :
                                        :
       Defendant-Appellant              :         CASE NO. 11-CA-47




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Licking County, Ohio is reversed, and the

matter is remanded to said court for resentencing without the transitional control

language. Costs to appellee.




                                        s/ Sheila G. Farmer_____________



                                        s/ William B. Hoffman___________
s/ Patricia A. Delaney_______________

         JUDGES